—Order unanimously reversed on the law without costs, petition reinstated and matter remitted to Livingston County Family Court for further proceedings in accordance with the following Memorandum: Petitioner mother commenced this proceeding seeking to terminate visitation between respondent father and his son. Family Court erred in dismissing the petition without holding an evidentiary hearing (see, Matter of Thomas v Thomas, 277 AD2d 935). There was not “sufficient information before the court to enable it to undertake an independent comprehensive review of the child[ ]’s best interests” (Matter of Kenneth H. v Barbara G., 256 AD2d 1029). The court did not conduct an in camera interview with the child as requested by the Law Guardian, nor did the court hear any sworn testimony. We therefore reverse the order, reinstate the petition and remit the matter to Livingston County Family Court for an evidentiary hearing. (Appeals from Order of Livingston County Family Court, Alonzo, J. — Visitation.) Present — Green, J. P., Hayes, Wisner, Scudder and Kehoe, JJ.